Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 7/28/2021 have been considered.  Claims 2-3, 6, 8-11, 13-15, 17, 20-21, 24, 26 have been canceled by applicant.  Claims 1, 4-5, 7, 12, 16, 18-19, 22-23, 25, 27-35 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 11, paragraph 1 - page 12, paragraph 1 of the Remarks, filed 7/28/2021, with respect to claims 1, 4-5, 22, 25, 27-28, 29-30, 31-33, 34-35 have been fully considered and are persuasive in light of the amended base claims 1, 34, and 35.  Therefore, the 35 U.S.C. 102(a)(2) rejection of claims 1, 29-30, 34-35 and 35 U.S.C. 103 rejections of claims 4-5, 22, 25, 27-28, 31-33 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Keith Lim, on 10/29/2021 (see Interview Summary for details).
The application has been amended as follows: 

1. (Currently Amended) A method for aligning uplink transmission with downlink transmission, comprising at least one of:
configuring, by a transmission device, multiple timing advance (TA) adjustment amounts for multiple channels or signals over time units, wherein different channels or signals have different TA adjustment amounts, and wherein the multiple channels or signals comprises physical downlink control channel, downlink reference signal, and downlink data, or the multiple channels or signals comprises physical uplink control channel, uplink reference signal, and uplink data; and
performing, by the transmission device, uplink transmission or downlink transmission according to the multiple channels or signals configured with multiple TA adjustment [[mounts]] amounts;
wherein each of the time units is at least one of: an orthogonal frequency division multiplexing symbol, a sub-slot, a slot, a sub-frame, or a specific time interval. 

34. (Currently Amended) An apparatus for aligning uplink transmission with downlink transmission, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform at least one of following operations:

performing uplink transmission or downlink transmission according to the multiple channels or signals configured with multiple TA adjustment [[mounts]] amounts;
wherein each of the time units is at least one of: an orthogonal frequency division multiplexing symbol, a sub-slot, a slot, a sub-frame, or a specific time interval.

35. (Currently Amended) A non-transitory storage medium storing program codes that, when executed by a device, cause the device to perform at least one of following steps:
configuring, by a transmission device, multiple timing advance (TA) adjustment amounts for multiple channels or signals over time units, wherein different channels or signals have different TA adjustment amounts, and wherein the multiple channels or signals comprises physical downlink control channel, downlink reference signal, and downlink data, or the multiple
channels or signals comprises physical uplink control channel, uplink reference signal, and uplink data; and
performing uplink transmission or downlink transmission according to the multiple channels or signals configured with multiple TA adjustment [[mounts]] amounts;
wherein each of the time units is at least one of: an orthogonal frequency division multiplexing symbol, a sub-slot, a slot, a sub-frame, or a specific time interval.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for aligning uplink transmission with downlink transmission, comprising at least one of:
“configuring, by a transmission device, multiple timing advance (TA) adjustment amounts for multiple channels or signals over time units, wherein different channels or signals have different TA adjustment amounts, and wherein the multiple channels or signals comprises physical downlink control channel, downlink reference signal, and downlink data, or the multiple channels or signals comprises physical uplink control channel, uplink reference signal, and uplink data; and
performing, by the transmission device, at least one of uplink transmission or downlink transmission according to the multiple channels or signals configured with multiple TA adjustment amounts” in combination with other recited elements in claim 1. 

The present application also relates to an apparatus for aligning uplink transmission with downlink transmission, comprising a processor and a storage device for storing computer executable instructions that when executed by the processor cause the processor to perform at least one of following operations:
“configure multiple timing advance (TA) adjustment amounts for multiple channels or signals over time units, wherein different channels or signals have different TA adjustment amounts, and wherein the multiple channels or signals comprises physical downlink control channel, downlink reference signal, and downlink data, or the multiple channels or signals comprises physical uplink control channel, uplink reference signal, and uplink data; and


The present application also relates to a non-transitory storage medium storing program codes that, when executed by a device, cause the device to perform at least one of following steps:
“configuring, by a transmission device, multiple timing advance (TA) adjustment amounts for multiple channels or signals over time units, wherein different channels or signals have different TA adjustment amounts, and wherein the multiple channels or signals comprises physical downlink control channel, downlink reference signal, and downlink data, or the multiple
channels or signals comprises physical uplink control channel, uplink reference signal, and uplink data; and
performing at least one of uplink transmission or downlink transmission according to the multiple channels or signals configured with multiple TA adjustment amounts” in combination with other recited elements in claim 35.

	The closest prior art, Fan et al. (US Publication 2011/0292917 A1), discloses receiving a time adjustment command for advancing a start time of an uplink transmission and adjusting the start time of the uplink transmission based on the time adjustment command and a positive time bias. Fan further teaches a sub-slot is part of an uplink subframe.



	A third prior art, Zhang et al. (US Publication 2016/0352551 A1), teaches a gap duration can be moving around and put in front of any symbol.

 	A fourth prior art, Bae et al. (US Publication 2010/0246491 A1), teaches an eNB measures an uplink timing offset between an UE and the eNB based on a demodulation reference signal DMRS received from the UE.

	However, Fan, Harada, Zhang, and Bae, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471